PER CURIAM.
On March 15, 2001, this Court adopted and published for comment proposed Florida Rule of Judicial Administration 2.054 which provided for the creation of the District Court of Appeal Budget Commission (the commission). See Amendment to Florida Rules of Judicial Administration (Rule 2.05h — District Court of Appeal Budget Commission), 796 So.2d 477 (Fla.2001). The rule became effective on July 1, 2001. Id. at 479.
After further consideration and input from the chief judges of the district courts of appeal, the Court has determined that the commission will function most effectively if its membership is composed of the chief judges of the district courts. Therefore, the Court, on its own motion, amends rule 2.054(e) regarding the membership of the commission.1
Accordingly, rule 2.054(e) is amended as reflected in the Appendix to this opinion. New language is indicated by underscoring; deletions are indicated by strike-through type. The rule shall become effective January 1, 2002, at 12:01 a.m. Interested parties are invited to submit comments regarding these amendments by March 1, 2002.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS, and QUINCE, JJ., concur.
APPENDIX
RULE 2.054. District Court of Appeal Budget Commission
(a) Purpose. The purpose of this rule is to establish a District Court of Appeal Budget Commission with responsibility for developing and overseeing the administration of district court budgets in a manner which ensures equity and fairness in state funding among the 5 districts.
(b) Responsibilities. The District Court of Appeal Budget Commission is charged with specific responsibility to:
(1) establish budgeting and funding policies and procedures consistent with judicial branch plans and policies, directions from the supreme court, and in consideration of input from supreme court committees;
(2) make recommendations to the supreme court on a unitary district court component of the annual judicial branch budget request;
(3) advocate for the district court component of the annual judicial branch budget request;
(4) make recommendations to the supreme court on funding allocation formulas and/or criteria as well as associated accountability mechanisms based on actual legislative appropriations;
(5) monitor district court expenditure trends and revenue collections to identify unanticipated budget problems and to ensure the efficient use of resources;
(6) recommend statutory and rule changes related to district court budgets;
*402(7) develop recommended responses to findings on financial audits and reports from the Supreme Court Inspector General, Auditor General, Office of Program Policy Analysis and Government Accountability, and other governmental entities charged with auditing responsibilities regarding district court budgeting when appropriate;
(8) recommend to the supreme court district court budget reductions required by the legislature;
(9) identify potential additional sources of revenue for the district courts; and
(10) recommend to the supreme court legislative pay plan issues for district court personnel.
(c)Operational Procedures. The District Court of Appeal Budget Commission will establish operating procedures necessary to carry out its responsibilities as outlined in subdivision (b), subject to final approval by the supreme court. These procedures shall include:
(1) a method for ensuring input from interested constituencies, including the chief judges, marshals, and clerks of the district courts, other members of the district court judiciary, the Judicial Management Council, and other judicial branch committees and commissions; and
(2) a method for appeal of the decisions of the District Court of Appeal Budget Commission. Appeals may be made only by a chief judge on behalf of the district. Appeals may be heard only by the District Court of Appeal Budget Commission unless the appeal is based on the failure of the commission to adhere to its operating procedures, in which case the appeal may be made to the supreme court.
(d) Action by Supreme Court or Chief Justice on Recommendations of the District Court of Appeal Budget Commission. The supreme court or chief justice, as appropriate, may take any or all of the following actions on recommendations made by the District Court of Appeal Budget Commission:
(1) The adoption of the recommendations of the commission made in accordance with the discharge of its responsibilities listed in subdivision (b) in whole.
(2) The adoption of the recommendations in part and referral of specific issues or questions back to the commission for further study or alternative recommendations.
(e) Membership and Organization.
The District Court of Appeal Budget Commission will be composed of 96 members appointed by the chief justice who will represent the interests of the district courts generally rather than the individual interests of a particular district.
(1) The membership shall include 6 district-court judges-and-4-clerks, marshals or deputy marshals, and-each district court of appeal shall have at least 1 member-the chief judge of each district court of appeal, who shall serve for his or her term as chief judge.
(2) The chief justice will appoint 1 member to serve as chair and 1 member to serve as vice chair, each for a 2one-year term, or until the member’s term on the commission expires.
(3-)-A— supreme-eourt-justice will be appointed by the chief justice to serve as supreme cour-t-liaison.
(4) The original members of the commission-will- be- appointed-as-fellowsf
(A) 3 members shall be appointed for a 2 year-term;-
(B-)-3-members shall be appointed for a 4 year-term;- and
*403(C)-..3--.members shall-be-appointed for one 6-year-term-
All subsequent members — will--each-be appointed for one 6 year term. — I-n-ths event of a -vacancy, the chief justice will appoint a new member to serve for the remainder of the departing member’s ter-tm
(53) The commission may establish subcommittees as necessary to satisfactorily carry out its responsibilities. Subcommittees may make recommendations only to the commission as a whole. The chair of the commission may appoint a non-commission member to serve on a subcommittee.
(f) Staff Support and Funding. The Office of the State Courts Administrator will provide primary staff support to the commission. Adequate staffing and resources will be made available to the Office of the State Courts Administrator to ensure the commission is able to fulfill its responsibilities as outlined in this rule. Sufficient resources will also be provided for the commission and its subcommittees to meet and otherwise complete its work.

. We have jurisdiction. See art. V, § 2(a), Fla. Const.; Fla. R. Jud. Admin. 2.130(a).